DETAILED ACTION
Claims 1 – 22 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 10/13/2022 is acknowledged.  The arguments are found persuasive and the restriction requirement is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, claim 3 contains the limitation “an overall width of the channel is between two (2) percent and fifteen (20) percent of an overall width of the thermocouple.” (emphasis added) in lines 2-3.
It is unclear if this bolded limitation is meant to be 15% or 20%.
For purpose of examination and in order to expedite prosecution a width of a thermocouple which is 5-6 times wider than the width of the channel will be considered.
However, positive in claim recitation of the metes and bounds applicant intends to claim is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-10 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US 20080080591; hereinafter Tanaka) in view of Goto (US 20120211933).

Regarding claim 1, Tanaka teaches an assembly (abstract; see fig. 1), comprising a ceramic body (31; [0043]; see also 35/36; [0046]) comprising [] channel (at least 31b and 31c; see figs. 3B/C; [0052]; [0054-55]; abstract); and a thermocouple (32; abstract; [0047]) comprising metal (see at least [0044]) and having a flat surface ([0013-14]; [0045]); wherein the flat surface of the thermocouple has connections to the ceramic body at multiple points along the channel for the ceramic body ([0055] “contact faces between the multiple thermocouple 32 and the grooves 31b, 31c are joined with gold brazing”; [0055] teaches that the connections between the ceramic body 31 and multiple thermocouple 32 may be at multiple points; see also [0053] and [0063] “the thermocouple elements other than the ones at both ends, the central parts thereof are adhered and joined to the base plate 31”, [0045]).
Tanaka lacks direct and specific teaching that the channel is “a” channel i.e. continuous/singular (teaching instead several channels; see figs. 3B and 3C).
However, Goto teaches that the ceramic body further comprises a channel for a thermocouple ([0034] “A thermocouple conduit 26 is formed in the ceramic plate 20”; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the ceramic body for holding a thermocouple in a furnace of Tanaka with the specific knowledge of using the channel in the ceramic body specifically of Goto. This is because routing a thermocouple to a desired measurement area for measuring the temperature is the desired goal of both Tanaka and Goto (see abstracts respectively). This is important in order to provide a temperature measurement for control of the heating.

Regarding claim 2, Tanaka as modified by Goto lacks direct and specific teaching that a width of the flat surface is between twenty (20) percent and ninety-five (95) percent of a width of the channel.
However, Tanaka does disclose that the flat portion(s) of the multiple thermocouple fit(s) into the channel (see at least [0052]; see fig, 5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the flat thermocouple fitting into the channel of Tanaka as modified by Goto with the width of the flat portion being somewhat less that the width of the channel and as here being between 20%-95% of the width.  This is because one of ordinary skill in the art would have expected width tolerances for the thermocouple being less than the channel to allow for installation into the channels to be one of several straightforward ways of making the installation easier (see [0013] of Tanaka) because installing the device components allows for simplified production of the device. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to find the best width ratio(s) between the width of the thermocouple portion and the width of the channel, since it has been held that where the general conditions of a claim are disclosed in the prior art (a flat thermocouple in a channel), discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).

Regarding claim 3, Tanaka as modified by Goto lacks direct and specific teaching that a width of the flat surface is at least one-and-a-half times or greater than a height of the thermocouple or an overall width of the channel is between two (2) percent and fifteen (20) percent of an overall width of the thermocouple.
However, Tanaka does disclose that the width of the overall multipoint thermocouple (see fig. 5) is much wider than the width of the individual channels (see fig. 5 as well as fig. 4 in view of fig. 3C); further Tanaka also shows that the height of the thermocouple is much less than the overall width (see fig. 5).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the flat thermocouple of Tanaka as modified by Goto with the flat thermocouple being a width of the flat surface is at least one-and-a-half times or greater than a height of the thermocouple and/or an overall width of the channel is between two (2) percent and fifteen (20) percent of an overall width of the thermocouple.  This is because one of ordinary skill in the art would have expected width and height tolerances for the flat thermocouple being wider than thick by 1.5 times would allow for fitting the flat thermocouple into a plate shaped device because a plate shaped device is wider than it is tall and such a geometry lends itself to the claimed geometries. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to find the best width/height ratio(s) for the thermocouple portion, since it has been held that where the general conditions of a claim are disclosed in the prior art (a flat thermocouple in a plate like device), discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).

Regarding claim 4, Tanaka teaches that the flat surface comprises a continuous flat surface or a flat surface separated by one or more gaps ([0045] “the multiple thermocouple 32 is substantially flat plate shaped”; [0014]; see at least figs. 4 and 5).

Regarding claim 5, Tanaka teaches that the connections between the thermocouple and the ceramic body comprise brazed connections ([0055]; see also [0066]).

Regarding claim 6, Tanaka teaches that the thermocouple is a rectangular-shaped thermocouple or an oval-shaped thermocouple (see at least fig. 5 showing a rectangular shape for the thermocouple; see also fig. 3B showing a rectangular groove shape for the rectangular shaped thermocouple).

Regarding claim 8, Tanaka teaches that the channel for the ceramic body has a flat surface with a width greater than or equal to a width of the flat surface for the thermocouple (see fig. 3B in view of figs. 4 and 5 and [0052] “the multiple thermocouple 32 is fitted into grooves 31b, 31c of the base plate 31”).
Tanaka as modified by Goto lacks direct and specific teaching that an overall width of the channel for the ceramic body is between two percent and twenty percent of an overall width of the thermocouple.
However, Tanaka does disclose that the width of the overall multipoint thermocouple (see fig. 5) is much wider than the width of the individual channels (see fig. 5 as well as fig. 4 in view of fig. 3C).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the flat thermocouple of Tanaka as modified by Goto with the flat thermocouple having an overall width of the channel between two percent and twenty percent of an overall width of the thermocouple. This is because one of ordinary skill in the art would have expected width tolerances for the overall flat thermocouple being wider than the channel which it is in a plate shaped device because a plate shaped device is wider than the thermocouple elements and channel and the temperature measurement of the plate lends itself to the claimed geometries. 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to find the best width ratio(s) for the thermocouple portion, since it has been held that where the general conditions of a claim are disclosed in the prior art (a flat thermocouple in a plate like device), discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05 (II-A).

Regarding claim 9, Tanaka lacks teaching that the ceramic body further comprises one or more heating elements.
However, Goto teaches that the ceramic body further comprises multiple heating elements to provide multi-zone heating (at least 22/24; [0033]; see fig. 1; see [0002] giving background on multi zone heating such as shown).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the ceramic body in a furnace of Tanaka with the specific knowledge of using the heating elements in the ceramic body specifically of Goto. This is because heating the workpiece in the heated area while measuring the temperature is the desired goal of both Tanaka and Goto (see abstracts respectively). This is important in order to provide a temperature measurement for control of the heating.

Regarding claim 10, Tanaka as modified by Goto lacks direct and specific teaching that that the assembly comprises a bake plate used in a post exposure bake module.
However, Goto does disclose a “semiconductor manufacturing apparatus” ([0009]) such as “an etching system, an ion implantation system, an electron beam lithography system, and the like” [0002] including two-zone heaters as known in the art ([0002]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the ceramic plate for a semiconductor manufacturing apparatus having a heated plate and temperature monitoring thermocouple of Tanaka as modified by Goto with a specific semiconductor manufacturing apparatus having a heated plate and temperature monitoring thermocouple such as a bake plate used in a post exposure bake module. This is because one of ordinary skill in the art would have expected the heated ceramic plate with temperature monitoring of Goto to be used in the processes for which it is useful for because heating and monitoring the wafer is the design goal (see abstract of Goto). 

Regarding claim 18, Tanaka teaches a method to form an assembly (abstract; [0025-26]; [0061-66]), comprising: providing a ceramic body (31; [0043]) comprising [] channel (at least 31b and 31c; see fig. 3B; [0052]; [0054-55]; abstract); providing a thermocouple (32; abstract; [0047]; see fig. 5) comprising metal (see at least [0044]) and having a flat surface ([0013-14]; [0045]; see fig. 5); and connecting the flat surface of the thermocouple to the ceramic body at multiple points along the channel for the ceramic body ([0055] “contact faces between the multiple thermocouple 32 and the grooves 31b, 31c are joined with gold brazing”; [0055] teaches that the connections between the ceramic body 31 and multiple thermocouple 32 may be at multiple points; see also [0053] and [0063] “the thermocouple elements other than the ones at both ends, the central parts thereof are adhered and joined to the base plate 31”; [0045] and [0063]).
Tanaka lacks direct and specific teaching that the channel is “a” channel i.e. continuous/singular (teaching instead several channels; see figs. 3B and 3C).
However, Goto teaches that the ceramic body further comprises a channel for a thermocouple ([0034] “A thermocouple conduit 26 is formed in the ceramic plate 20”; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the ceramic body for holding a thermocouple in a furnace of Tanaka with the specific knowledge of using the channel in the ceramic body specifically of Goto. This is because routing a thermocouple to a desired measurement area for measuring the temperature is the desired goal of both Tanaka and Goto (see abstracts respectively). This is important in order to provide a temperature measurement for control of the heating.

Regarding claim 19, Tanaka teaches that the flat surface comprises a continuous flat surface or a flat surface separated by one or more gaps ([0045] “the multiple thermocouple 32 is substantially flat plate shaped”; [0014]; see at least figs. 4 and 5).

Regarding claim 20, Tanaka teaches that the connecting at multiple points comprises brazed connections ([0055]; see also [0066]).

Regarding claim 21, Tanaka teaches that the thermocouple is a rectangular-shaped thermocouple or an oval-shaped thermocouple (see at least fig. 5 showing a rectangular shape for the thermocouple; see also fig. 3B showing a rectangular groove shape for the rectangular shaped thermocouple).

Regarding claim 22, Tanaka as modified by Goto lacks direct and specific teaching that the assembly is part of a post exposure bake module.
However, Goto does disclose a “semiconductor manufacturing apparatus” ([0009]) such as “an etching system, an ion implantation system, an electron beam lithography system, and the like” [0002] including two-zone heaters as known in the art ([0002]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the ceramic plate for a semiconductor manufacturing apparatus having a heated plate and temperature monitoring thermocouple of Tanaka as modified by Goto with a specific semiconductor manufacturing apparatus having a heated plate and temperature monitoring thermocouple such as a bake plate used in a post exposure bake module. This is because one of ordinary skill in the art would have expected the heated ceramic plate with temperature monitoring of Goto to be used in the processes for which it is useful for because heating and monitoring the wafer is the design goal (see abstract of Goto). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka as modified by Goto as applied to claim 1 above and further in view of Kawashima et al. (JP 2012088171; all references to English machine translation attached herein – please note this document is on the IDS of 6/11/2021 but has only the abstract in English; hereinafter Kawashima).

Regarding claim 7, Tanaka teaches that the ceramic body comprises aluminum nitride ([0042]).
Tanaka as modified by Goto lacks direct and specific teaching that that the thermocouple comprises stainless steel.
However, Kawashima directly and specifically teaches stainless steel for use in a thermocouple ([0028]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify thermocouple of Tanaka as modified by Goto with the specific knowledge of using the stainless steel in a thermocouple of  Kawashima. This is because such a use of stainless steel in a thermocouple allows for using a known material with known properties. This is important in order to provide better and more reliable temperature measurements to an end user.

Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goto (US 20120211933) in view of Tanaka et al. (US 20080080591; hereinafter Tanaka).

Regarding claim 11, Goto teaches a processing system (abstract), comprising: a processing chamber (at least the chamber of a “semiconductor manufacturing apparatus” [0009] such as “an etching system, an ion implantation system, an electron beam lithography system, and the like” [0002] as known on the art); and a bake plate (10; see fig. 1; [0032]) positioned within the processing chamber (abstract in view of [0002] teaching that the plate is in the processing system), the bake plate comprising: a ceramic body (20; “ceramic plate” [0032-34]; see fig. 1) comprising a channel (26; [0034]; see at least figs. 1 and 6); and a thermocouple (50; see also 48).
Goto does not directly and specifically state regarding the thermocouple comprising metal and having a flat surface ([0013-14]; [0045]; wherein the flat surface of the thermocouple has connections to the ceramic body at multiple points along the channel for the ceramic body.
However, Tanaka teaches a thermocouple comprising metal (see at least [0044]) and having a flat surface ([0013-14]; [0045]); wherein the flat surface of the thermocouple has connections to the ceramic body at multiple points along the channel for the ceramic body ([0055] “contact faces between the multiple thermocouple 32 and the grooves 31b, 31c are joined with gold brazing”; [0055] teaches that the connections between the ceramic body 31 and multiple thermocouple 32 may be at multiple points; see also [0053] and [0063] “the thermocouple elements other than the ones at both ends, the central parts thereof are adhered and joined to the base plate 31”, [0045]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the processing system ceramic plate / thermocouple of Goto with the specific knowledge of using the metal thermocouple connected to a ceramic plate of Tanaka. This is because such a flat thermocouple connected to ceramic allows for ease of installation ([0013] of Tanaka), is more immune to oxidation ([0014] of Tanaka) and high sensitivity ([0018] of Tanaka). This is important in order to provide better and more reliable temperature measurements to an end user.
 
Regarding claim 12, Goto lacks direct and specific teaching that the connections between the thermocouple and the ceramic body comprise brazed connections (see however [0034] teaching that brazing is a known attachment style for the thermocouple conduit).
However, Tanaka directly and specifically teaches that the connections between the thermocouple and the ceramic body comprise brazed connections ([0055]; see also [0066]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the knowledge of brazing for attaching elements of Goto with the specific knowledge of using brazing for connection of a thermocouple to a ceramic plate of Tanaka. This is because such a brazed connection allows for a robust attachment of the elements. This is important in order to provide a reliable temperature sensing structure to an end user.

Regarding claim 13, Goto lacks direct and specific teaching that the thermocouple is a rectangular-shaped thermocouple or an oval-shaped thermocouple.
However, Tanaka directly and specifically teaches that the thermocouple is a rectangular-shaped thermocouple or an oval-shaped thermocouple (see at least fig. 5 showing a rectangular shape for the thermocouple; see also fig. 3B showing a rectangular groove shape for the rectangular shaped thermocouple).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the thermocouple of Goto with the specific knowledge of using the rectangular thermocouple of Tanaka. This is because such a rectangular/flat thermocouple allows for ease of installation ([0013] of Tanaka), is more immune to oxidation ([0014] of Tanaka) and high sensitivity ([0018] of Tanaka). This is important in order to provide better and more reliable temperature measurements to an end user.

Regarding claim 14, Goto teaches that the ceramic body further comprises multiple heating elements to provide multi-zone heating (at least 22/24; [0033]; see fig. 1; see [0002] giving background on multi zone heating such as shown).

Regarding claim 15, Goto lacks direct and specific teaching that the connections of the thermocouple to the ceramic body allow for multi-point temperature measurements.
However, Tanaka teaches a thermocouple which has connections to the ceramic body at multiple points along the channel for the ceramic body ([0055] “contact faces between the multiple thermocouple 32 and the grooves 31b, 31c are joined with gold brazing”; [0055] teaches that the connections between the ceramic body 31 and multiple thermocouple 32 may be at multiple points; see also [0053] and [0063] “the thermocouple elements other than the ones at both ends, the central parts thereof are adhered and joined to the base plate 31”, [0045]) for multiple point measurements ([0045]; [0017]; see fig. 5 showing multiple points of measurement facilitated by the brazed in channel connections).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the processing system ceramic plate / thermocouple of Goto with the specific knowledge of using the multiple thermocouple connected to a ceramic plate of Tanaka. This is because such a multiple thermocouple provides more accurate temperature measurements ([0017] of Tanaka). This is important in order to provide better and more reliable temperature measurements to an end user.

Regarding claim 16, Goto teaches that the bake plate comprises a single entry point for the thermocouple (guild hole 32a; see fig. 1).

Regarding claim 17, Goto as modified by Tanaka lacks direct and specific teaching that the bake plate is used in a post exposure bake (PEB) process.
However, Goto does disclose a “semiconductor manufacturing apparatus” ([0009]) such as “an etching system, an ion implantation system, an electron beam lithography system, and the like” [0002] including two-zone heaters as known in the art ([0002]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the ceramic plate for a semiconductor manufacturing apparatus having a heated plate and temperature monitoring thermocouple of Goto as modified by Tanaka with a specific semiconductor manufacturing apparatus having a heated plate and temperature monitoring thermocouple such as a bake plate used in a post exposure bake module. This is because one of ordinary skill in the art would have expected the heated ceramic plate with temperature monitoring of Goto to be used in the processes for which it is useful for because heating and monitoring the wafer is the design goal (see abstract of Goto). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855